EXHIBIT 10.1
 
AMENDMENT 2013-1
TO THE
EMPLOYMENT AGREEMENT


AMENDMENT, dated as of November 6, 2013, between Marlin Business Services Corp.,
(the “Company”) and George D. Pelose (the “Executive”).


RECITALS


WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement, dated as of October 14, 2003, as amended pursuant to
Amendment 2006-1, dated as of May 19, 2006, and further amended pursuant to
Amendment 2008-1, dated as of December 31, 2008 (collectively, the “Employment
Agreement”), which sets forth the terms and conditions of Executive’s employment
with the Company; and


WHEREAS, Section 18 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between Executive and
the Company; and


WHEREAS, the Executive and the Company desire to amend the Employment Agreement
to provide that the Executive shall terminate employment with the Company during
a specified period in 2014, on a date to be mutually agreed upon by the parties
and provided the Executive remains employed until such date, the Executive shall
be entitled to such severance and other benefits as if had voluntarily
terminated for good reason or was terminated by the Company without cause.


NOW, THEREFORE, the Company and the Executive hereby agree that, effective as of
the date set forth above, the Employment Agreement shall be amended as follows:


1. Section 7(a) of the Employment Agreement is hereby amended by adding
immediately after Section 7(a)(viii), a new Section 7(a)(ix) to read as follows:


“(ix) Termination During Specified Window.  Notwithstanding any other provision
of this Agreement, unless earlier terminated under this Agreement for any
reason, Executive’s employment shall terminate between January 15, 2014 and
March 31, 2014, with the exact date of termination to be mutually agreed upon by
the Executive and the Company.  Absent an agreement of the parties as to the
exact date of termination, the Executive’s employment shall terminate on March
31, 2014.   A termination by the Company for Cause, a termination due to death
or a termination due to Disability on or before March 31, 2014 shall not be
considered a termination under this Section 7(a)(ix) even if such termination
occurs during the specified window."


2. Section 7(b)(iv) of the Employment Agreement is hereby amended by adding the
following immediately after subsection (E):


 
 

--------------------------------------------------------------------------------

 
“or (F) Executive’s employment terminates pursuant to Section 7(a)(ix),”


3. Section 7(b) of the Employment Agreement is hereby amended by adding a new
Section 7(b)(v) to read as follows:


“(v) Termination During Specified Window.  Provided the Executive remains
employed with the Company until the mutually agreed upon date of termination as
provided in Section 7(a)(ix) and terminates employment under Section
7(a)(ix),  the Executive shall be entitled to receive the severance set forth in
Section 7(b)(iii) as if the Company terminated Executive’s employment without
Cause pursuant to Section 7(a)(iv) or Executive resigned for Good Reason
pursuant to Section 7(a)(v).”


4. Section 9(e) of the Employment Agreement is hereby amended by renaming it
"Non-Solicitation of Company Personnel and Non-Disparagement" and by adding a
new paragraph at the end of Section 9(e) to read as follows:


"In further consideration of the promises contained in the Agreement, as
amended, the Executive agrees that neither he nor any of his representatives
will make any disparaging or defamatory or untrue remarks to any third party
concerning the Company, any parents, subsidiaries or affiliates or any of their
officers, employees or agents (the “Company parties”). Such third parties
include, but are not limited to, the press and public media (i.e., any employees
or agents of newspapers, television stations, radio stations or other media),
any organizations or associations, any Internet websites, home pages, MySpace
pages, Facebook pages, social networking sites, blogs or chat-rooms, any of the
Company parties’ former employees, current employees or prospective employees.
The Company agrees that it will not make any disparaging or defamatory or untrue
remarks to any third party concerning the Executive. Such third parties include,
but are not limited to, the press and public media (i.e., any employees or
agents of newspapers, television stations, radio stations or other media), any
organizations or associations, any Internet websites, home pages, MySpace pages,
Facebook pages, social networking sites, blogs or chat-rooms, any of the
Company’s former employees, current employees or prospective employees. The
Executive and the Company agree that any breach or threatened breach of these
non-disparagement provisions would cause irreparable harm to the other party and
that remedies at law or in damages and would be inadequate to remedy such a
breach or threatened breach, and that these non-disparagement provisions may be
enforced by way of a restraining order and/or injunction in addition to any
other remedies which may be available at law or in equity."


5. In all respects not modified by this Amendment 2013-1, the Employment
Agreement is hereby ratified and confirmed.


 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment 2013-1, effective as of the date set forth above.


 

 
MARLIN BUSINESS SERVICES CORP.
        By:
/s/ Daniel P. Dyer
  Its:
Chief Executive Officer
              EXECUTIVE  
/s/ George D. Pelose
 
George D. Pelose

 
 
 
 
 
3


--------------------------------------------------------------------------------